            Case 7:17-cr-00505-VB Document 420 Filed 06/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,                             :
                                                      :          ORDER
v.                                                    :
                                                      :          S3 17 CR 505-13 (VB)
COREY LATIMER,                                        :
                                    Defendant.        :
------------------------------------------------------x

        At the sentencing hearing on June 18, 2020, the Court questioned whether defendant’s
conviction on Count Six for possession and discharge of firearms in relation to a crime of
violence, namely the racketeering conspiracy charged in Count One, survived the Supreme
Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019). By letter dated June 24,
2020, the government acknowledges that because racketeering conspiracy no longer qualifies as
a valid Section 924(c) predicate offense, it was clear error to sentence defendant on Count Six.
(Doc. #419). Thus, the government and defendant jointly request that the Court dismiss Count
Six pursuant to Fed. R. Crim. P. 35(a), which permits the Court, within fourteen days of
sentencing, to correct a sentence that resulted from “clear error.”

        In light of the foregoing and for the reasons set forth in the government’s letter, the
parties’ joint request is GRANTED.

        Count Six of Superseding Information S3 17 CR 505-13 (VB) is DISMISSED.

        The Court will separately issue an amended judgment as to Counts One through Five,
imposing a concurrent sentence of “time served” and three years’ supervised release, as well as a
special assessment in the amount of $500.

Dated: June 25, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
